Citation Nr: 1145980	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a bilateral ear disability, claimed as entitlement to service connection for bilateral hearing loss, but not including any symptoms associated with central vestibular disorder.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg, Florida RO.  

The issues of entitlement to service connection for gastrointestinal and ear disabilities are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disability was denied in an unappealed February 1995 rating decision.

2.  Evidence received since the February 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability; such evidence is not cumulative or redundant of evidence already of record.  






CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim of entitlement to service connection for gastrointestinal disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a gastrointestinal disability in February 1995.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit pertinent evidence within the appeal period; thus, the February 1995 rating decision became final.

The basis for the denial in February 1995 was that the Veteran did not have a permanent or chronic gastrointestinal condition, as symptoms resolved upon treatment.  

The evidence of record in February 1995 consisted of service treatment records (STRs), and the report of an August 1994 VA General Medical Examination.  During the August 1994 VA examination, the Veteran was diagnosed as having chronic recurring diarrhea, probable lactose deficiency.  

Evidence received since the February 1995 rating decision includes numerous private treatment records showing treatment for complaints of gastrointestinal problems and a diagnosis of irritable bowel syndrome (IBS); a letter from the Veteran's ex-wife stating that she has witnessed the Veteran's gastrointestinal problems since 1988; a letter from the Veteran's current girlfriend stating that since 2002 she has witnessed his chronic gastrointestinal problems; and VA outpatient treatment records reflecting the Veteran's complaints of gastrointestinal distress and IBS diagnosis.  

Clinical evidence showing a chronic disability was an element of entitlement to service connection that the RO found was not met.  The Board finds that the VA and private treatment records, as well as the statements from the Veteran's current girlfriend and ex-wife, are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, they support the presence of a chronic gastrointestinal disorder.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a gastrointestinal disability.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a gastrointestinal disability is granted.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claims are decided.  

Gastrointestinal disability

In light of the reopening above, the Board finds that the Veteran should be afforded a VA examination regarding his gastrointestinal disability.  It is his contention that its onset was during service, and it has continued since.  STRs reflect complaints of and treatment for gastrointestinal problems.  He was found to have gastroenteritis and possible Crohn's disease.  He is currently treated for chronic diarrhea and IBS.  Absent from the record, however, is a clinical opinion as to whether the Veteran's current gastrointestinal problems, diagnosed as IBS, are etiologically related to the Veteran's service. 

The Board notes that the Veteran has not contended, nor does the record show that he served in Southeast Asia.  

Disability of the ears

The Veteran was afforded a VA audiological examination in October 2007, and was diagnosed as having periodic, bilateral tinnitus, and bilateral hearing sensitivity within normal limits, with mild sensorineural hearing loss in the left ear at 4000Hz.  His hearing loss was not to a level that is considered disabling for VA benefits purposes.  See 38 C.F.R. § 3.385.  

The audiologist did not provide an opinion as to whether the Veteran's tinnitus was etiologically related to his in-service noise exposure.  Further, there is some indication that the Veteran's symptoms of hearing loss, pain in the ears, ringing in the ears, vertigo, nausea, and asymmetry are related to retrocochlear pathology.  The examiner stated that she could not provide an opinion without resort to speculation as the Veteran should first undergo an ENT examination to rule out retrocochlear pathology.  The Veteran was never afforded an ENT examination.  

Given the lack of opinion during the October 2007 audiological examination, and the examiner's suggestion that the Veteran be further evaluated, the Board finds that the Veteran's claims should be remanded for another VA examination to determine the nature and etiology of any ear disabilities present.  The Board notes that the Veteran is currently in receipt of service connection for central vestibular disorder, so the examination findings should be limited to those symptoms and disabilities not associated with the vestibular disorder.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

2.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any gastrointestinal disability present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each gastrointestinal disorder present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service. 

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any ear disability present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's hearing loss, tinnitus and each additional ear disability present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  The examiner should keep in mind that the Veteran is already service-connected for central vestibular disorder, and any findings should be made independent of the symptoms associated with central vestibular disorder.  For purposes of this opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for gastrointestinal and ear disabilities, including tinnitus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


